Chadwick, J.
This action was brought to quiet title to lots three and four, block eighteen, Squire’s addition to Seattle. The lots in question were originally acquired as community property by Isaac A. Moyses and Ella Moyses. Ella Moyses died intestate October 13, 1907, leaving, as her heirs, her husband, Isaac A. Moyses, and Hazel Moyses, a minor child. A declaration of homestead was filed by the husband, and a decree setting aside the property as a homestead was granted April 3, 1908. The property was deeded by Isaac A. Moyses to Emma E. VanHook, who, in turn, deeded it to appellants. The respondent claims a one-half interest in the property as heir of Ella Moyses.
The case presents but one question: May a husband declare a homestead in community property after the death of his wife, and hold it in his own right, or, as in this case, sell the property and convey, by his own deed, the full fee simple title thereto. The question has been answered in the affirma*258tive by this court. Stewin v. Thrift, 30 Wash. 36, 70 Pac. 116; In re Feas’s Estate, 30 Wash. 51, 70 Pac. 270. The subject was reviewed in detail in Stewart v. Fitzsimmons, 86 Wash. 55, 149 Pac. 659.
The judgment is reversed, and the cause remanded with instructions to dismiss.
Morris, C. J., Mount, Ellis, and Fullerton, JJ., concur.